Citation Nr: 0102780	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  This 
case was previously remanded by the Board for additional 
development in April 1999.  Upon reviewing the record, the 
Board is of the opinion that further development is 
warranted.  Therefore, the disposition of the issues of 
entitlement to an increased rating for lumbosacral strain, 
and TDIU benefits will be held in abeyance pending further 
development by the RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

Service connection is currently in effect for lumbosacral 
strain, evaluated as 20 percent disabling.  The veteran has 
no other adjudicated service-connected disabilities.

Historically, a December 1953 rating decision granted service 
connection for lumbosacral strain, and assigned a 
noncompensable evaluation.  That decision was based on 
service medical records showing treatment for lumbosacral 
strain in 1952.  This noncompensable evaluation was continued 
by the RO in March 1954.

The veteran sought an increased rating for his service-
connected low back disorder in March 1985.

A May 1985 VA hospital report notes that the veteran was 
admitted earlier that month with complaints of chronic low 
back pain radiating to his left leg.  A lumbar myelogram 
showed a probable herniation of the intervertebral L4-5 disk.

Following a June 1985 VA orthopedic examination, a July 1985 
rating decision denied service connection for a herniated 
disk at L4-5, and granted a 10 percent evaluation for the 
veteran's service-connected lumbosacral strain.  In October 
1985, the RO confirmed the denial of service connection for a 
herniated disk at L4-5, and continued the 10 percent 
evaluation of the veteran's lumbosacral strain.  The veteran 
filed a notice of disagreement (NOD) with this decision the 
following month, and submitted a substantive appeal (Form 9) 
in March 1986.

In May 1988, the Board confirmed the denial of service 
connection for a herniated disk at L4-5, and remanded the 
issue of entitlement to an evaluation in excess of 10 percent 
for lumbosacral strain for further development.

Following a February 1989 VA orthopedic examination, a March 
1989 rating decision continued the 10 percent evaluation of 
the veteran's service-connected lumbosacral strain.  The 
Board confirmed this 10 percent rating in a December 1989 
decision.

The RO continued the 10 percent evaluation of the veteran's 
service-connected lumbosacral strain in November 1990, 
February 1991, May 1991, and October 1991.

Based on VA medical records reflecting that the veteran 
underwent an L5 laminectomy with decompression at L4-5, and 
an L5-S1 diskectomy in December 1990, a March 1993 Board 
decision granted a 20 percent evaluation for the veteran's 
service-connected lumbosacral strain, and denied entitlement 
to a temporary total rating for convalescence under 38 C.F.R. 
§ 4.30.  This decision was affirmed by the United States 
Court of Appeals for Veterans Claims (Court) in a March 1995 
memorandum decision.  The 20 percent evaluation of the 
veteran's service-connected lumbosacral strain has remained 
in effect since that time.

A November 1996 Vocation Rehabilitation evaluation report 
from a counseling psychologist concludes that the veteran's 
service-connected and nonservice-connected disabilities made 
him "infeasible for vocational rehabilitation training."  
An attached counseling summary notes that the veteran had 
been unemployed since approximately 1992, and supported 
himself with the combination of VA disability compensation 
and disability benefits from the Social Security 
Administration (SSA).  According to the report, the veteran 
gave a history of undergoing an L4-S1 laminectomy in 1990 for 
his "service-connected back disability."  Consequently, the 
examiner opined that the veteran's service-connected 
disability "provide[d] him with significant physical 
limitations that contributed to his termination of 
competitive employment in the early 1990s."

A January 1997 rating decision continued the 20 percent 
evaluation of the veteran's service-connected lumbosacral 
strain.  The veteran filed a notice of disagreement with this 
decision the following month, and requested TDIU benefits.  
The RO denied the claim of entitlement to TDIU benefits in 
March 1997.  The following month, the veteran submitted a 
substantive appeal with the January 1997 denial of an 
increased rating for his service-connected lumbosacral 
strain.  He filed a notice of disagreement with the denial of 
TDIU benefits in May 1997, and submitted a substantive appeal 
in February 1998.

Following an October 1998 Video Conference hearing, the Board 
remanded the case for further development in April 1999.  In 
particular, the Board directed the RO to obtain all 
outstanding VA medical records, including a "physical 
capacities" examination referenced in the November 1996 
Vocation Rehabilitation report.

In compliance with the Board's remand, the RO obtained the 
veteran's Vocation Rehabilitation file, and VA outpatient 
treatment records from October 1995 to February 2000.  A July 
1996 "physical capacities" examination report notes that 
the veteran underwent back surgery in 1990, and concludes 
that his chronic low back pain was probably related to 
epidural scarring, degenerative disk disease, and spondylosis 
of the lumbosacral spine.  The examiner opined that the 
veteran was "very physically fit and conditioned for his age 
in spite of his residual symptoms," and noted that he 
"certainly d[id] not appear to be permanently and totally 
disabled by his back condition."  He commented that the 
veteran could work with limitations of lifting probably not 
to exceed 25 pounds on a repetitive basis, or up to 50 pounds 
on an occasional basis with appropriate body mechanics.  The 
physician explained that he should be able to alternate 
sitting, standing, and walking activities, but should avoid 
repetitive bending and twisting.

A review of the claims file indicates the veteran is 
receiving disability benefits from the SSA.  Records from the 
SSA have not been associated with the veteran's claims 
folder.  Although any SSA decision would not be controlling, 
it is certainly pertinent to the veteran's appeal.  See Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 448 (1992) (Board must 
consider SSA unemployability determination and must give 
statement of reasons or bases for the weight given to this 
evidence); see also Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992) (VA's duty to assist includes obtaining SSA 
decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination).  In 
certain cases, particularly where employability is at issue, 
VA is obligated to secure the records underlying total-
disability determinations by other agencies.  See, e.g., 
Tetro v. West, 13 Vet. App. 404, (2000).

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all of the medical records in 
the possession of the SSA.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

The Court has held that under the duty to assist, where there 
are service-connected and nonservice-connected disabilities 
affecting the same bodily part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  The Board 
finds that the record must be developed to permit 
distinctions to be made between the current level of 
disability due to the veteran's service-connected lumbosacral 
strain, and the nonservice-connected postoperative residuals 
of a herniated disc at L4-5, if feasible.

Finally, the claims folder contains conflicting opinions 
regarding the veteran's employability.  The Board finds that 
further development pertinent to that question would be 
useful in this case.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his low back 
that are not currently a part of the 
record.  After any necessary information 
and authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the SSA.  The 
RO should contact the SSA and request a 
copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).  The RO is 
again advised that the efforts to obtain 
SSA records should continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  The RO should arrange for the veteran 
to be examined by the appropriate 
physician to determine the nature, 
etiology, and severity of any pathology 
of the lumbar spine.  Any indicated 
studies should be conducted.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  All findings 
should be recorded in detail, including 
range of motion of the lumbar spine, 
recorded in degrees.  In addition, the 
physician should address the following:

(a)  To the extent possible, the examiner 
should set forth findings related to the 
veteran's service-connected lumbosacral 
strain and those findings that are 
related to any other pathology of the low 
back, to include the nonservice connected 
post operative residuals of a herniated 
disc at L4-5, and discuss the degree of 
disability attributable to each.  If it 
is not feasible to distinguish between 
the manifestations of the service-
connected disability and any disability 
of the lumbar spine that is not service-
connected, the examiner should so state.

(b)  With regard to the veteran's 
service-connected lumbosacral strain, and 
any other disorder deemed to be related 
to service, the examiner should address 
the following:

(i)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his low back, and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.

(ii)  Whether the veteran's low back 
disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

(iii)  Whether pain is visibly manifested 
on movement of the lumbar spine, and if 
so, to what extent; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the disability; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  The examiner should also 
comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.

(iv)  The examiner should specifically 
comment on the most appropriate 
diagnostic classification for the 
veteran's service-connected low back 
disability.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's low back disorder should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim, 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA social and 
industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as a result of his 
service-connected disability.  The social 
worker should distinguish, if feasible, 
between the veteran's service-connected 
disability and any nonservice-connected 
conditions found to be present.  The 
claims folder and a copy of this remand 
must be provided to the social worker for 
review in conjunction with the 
examination.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination reports and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an evaluation in excess of 20 percent for 
lumbosacral strain, and entitlement to 
TDIU benefits.  If the veteran's claim 
remains denied, he should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).
(CONTINUED ON NEXT PAGE)

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




